Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims of patents 10303393 and 10976951 and (issued from parent applications 15/187804 and 16/379896) fail to teach or suggest 
and when the synchronize policy entry indicates a third synchronize policy, the ILG process generates the retention period entry for the second audit data entries based on a maximum selected from the retention period based on the origin geolocation of the first data and the retention period based on the geolocation of the second computer readable storage device; 

as required by the independent claims of the instant application. 
The closest prior art references, Gokhale (US 20140188804), Batawara (US 20130275391) and Malatesha (US 20170201433) fail to teach or suggest 
and when the synchronize policy entry indicates a third synchronize policy, the ILG process generates the retention period entry for the second audit data entries based on a maximum selected from the retention period based on the origin geolocation of the first data and the retention period based on the geolocation of the second computer readable storage device; 

as required by the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159